Citation Nr: 1600381	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  06-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Brother



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant enlisted in the in the United States Naval Reserve in April 1967; he served on active duty in the United States Navy from November 1968 to August 1970, and was thereafter in the Naval Reserve until approximately 1973.  During his time in the Naval Reserve, the appellant had various periods of active duty for training (ACDUTRA) and various periods of inactive duty training (INACDUTRA).

The record before the Board in this case consists of a paper claims file and an electronic file.  The Board has reviewed both the paper claims file and the electronic file.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Tiger Team at the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio in which, in part, the appellant's claims of entitlement to a back condition and bilateral hearing loss were denied.  (Jurisdiction of the file is otherwise associated with the RO in St. Petersburg, Florida.)  Those issues were remanded by the Board in January 2010 in order to schedule the appellant for a hearing before a Veterans Law Judge (VLJ). 

In April 2010, a Travel Board hearing was held at the St. Petersburg, Florida RO.  A transcript of that proceeding has been associated with the claims file.  The case was subsequently remanded for additional development in June 2010.  While the case was in remand status, the VLJ who conducted the April 2010 Travel Board hearing left the Board.  Therefore, the appellant was offered a second Board hearing; that hearing was conducted at the Board in Washington, DC before the undersigned VLJ in May 2013.  The transcript from the May 2013 Board hearing is of record.  Thereafter the case was again remanded for additional development in July 2013.

In April 2015, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from an orthopedic spine surgeon was rendered in July 2015; an opinion from an audiologist was rendered in May 2015.  (In August 2015, the appellant and his attorney were provided with copies of those opinions and given 60 days in which to respond to the opinions; a response was submitted in September 2015.) 

The appellant submitted additional evidence to the Board in September 2015; this evidence consisted of copies of medical records, lay statements and photographs.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, in September 2015, the appellant's attorney also submitted a written waiver of review of the newly submitted evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

In a November 2013 rating action, the Veteran was granted service connection for a psychiatric disorder; an initial evaluation of 30 percent was assigned for that disability.  In June 2014, the Veteran's notice of disagreement (NOD) in relation to the initial 30 percent evaluation was received by VA.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in June 2014.  Therefore that initial increased rating claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

The issue of entitlement to an initial evaluation in excess of 30 percent for the service-connected psychiatric disability is addressed in the REMAND portion of the decision below and it is REMANDED to the AOJ. 

The issue of entitlement to service connection for vestibular dysfunction has been raised by the record, but that issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine are etiologically related to his service.

2.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Bilateral hearing loss was not incurred in or aggravated by any incident of active service, active duty for training or inactive duty for training nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is seeking service connection for a lumbar spine disorder and for bilateral hearing loss; he is currently service-connected for tinnitus and a psychiatric disorder.  The appellant submitted his claims in March 2004, and stated that the claimed conditions manifested themselves while he was on active duty.  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis and sensorineural hearing loss) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

I.  Lumbar spine claim

The appellant has been diagnosed with degenerative joint disease (DJD) of the lumbar spine, as well as degenerative disc disease (DDD) of the lumbar spine.  He maintains that his current back problem is related to his active service duties aboard ship that involved heavy lifting of cargo, food supplies and torpedoes.  The appellant contends that he had to carry crates of potatoes weighing up to 100 pounds up steep ladders at a time when he himself weighed only 135 pounds.  He has stated that he did not suffer from low back pain prior to September 1969, and that he has a congenital back problem that was aggravated in service.  

A.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Given the fully favorable decision on the matter of service connection for a lumbar spine disorder contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to that issue constitutes harmless error. 

B.  Merits of the Claim

Review of the appellant's service medical treatment records reveals that, in October 1969, he sought treatment for intermittent pains in his back.  On physical examination, the findings were within normal limits.  The appellant was provided with Robaxin and a heat lamp.  The appellant's service medical treatment records do not reflect any further treatment of his back.  

After the appellant was released from active duty, he was examined in December 1970, and November 1971, in connection with his Naval Reserve duty.  No physical defects were noted on either occasion.

Private treatment records, dated in April 2000, indicate that the appellant complained of numbness and tingling radiating down the legs from the low back.  In December 2000, the appellant had an MRI of the lumbar spine which showed preservation of the vertebral body height throughout the lumbar spine.  There were no acute compression fractures.  Diffuse congenital spinal stenosis was noted throughout the lumbar spine secondary to congenitally short pedicles.  Grade 1 anterior spondylolisthesis was noted.  There was some prominent posterior facet osteoarthropathy and the radiologist stated that this likely accounted for the spondylolisthesis.  A December 2002 VA x-ray revealed mild to moderate spondylitic changes, mild to moderate spondylosis, Grade I spondylolisthesis and facet joint osteoarthropathy.  A January 2003 VA neurosurgeon note indicates that the appellant reported that he had done heavy work in the 1970s moving copiers and that he dated his back pain from that time.  The appellant also stated that he had been experiencing pain, numbness and tingling that went down his legs for approximately one year.

The appellant was afforded a VA spine examination in October 2004.  He reported that he had been experiencing problems with tingling in his feet and legs since 1995 or 1996.  He said that he was eventually diagnosed with spinal stenosis and that he had undergone a lumbar laminectomy at L4-5 for decompression in March 2003.  The appellant said that he had had problems with low back pain ever since then.  Private chiropractor records indicate that the appellant had been involved in a motor vehicle accident in September 2007, and that his current impairment was 10% with half due to the car accident.

A March 2008 private chiropractor opinion stated that it was reasonable to assume the appellant's chronic back injury was related to repetitive heavy lifting in excess of 100 pounds in service that was not matched to the appellant's small stature and light body weight.  

During his April 2010 Travel Board hearing, the appellant testified that he first had back pain in 1981, and that he never had a diagnosis until the late 1990s or 2000.  He denied any back injury in service.  

A July 2010 follow-up letter from the private chiropractor contains an opinion that the appellant's low back condition originated with a military service injury in 1969 and that the appellant's congenital lumbar issues may not have been as much a contributing factor as the fact that the appellant was of very small stature lifting very heavy weight in service.

A December 2010 VA medical examination yielded an opinion that the appellant's current back pathology was due to the aging process.  However, the examiner did not discuss the results of the December 2000 MRI.

The appellant testified at his May 2013 Board hearing that he did not have any back issues prior to his entry into service and that he attributed his back problems to repeated heavy lifting in service.  This lifting involved handling munitions and 40-pound crates of potatoes.  The appellant further testified that he continued to have back problems after service and that he did not seek treatment because he did not have health insurance.  He said that he started going to VA for treatment in 1989.  The appellant also submitted photographs from the ship on which he served.

The appellant subsequently underwent VA spine examination September 2013.  The examiner rendered diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  The MRI results of December 2000 were not discussed by the examiner.

In July 2015, the Board obtained a VHA medical expert opinion.  After reviewing the claims file, the VHA physician concluded that the December 2000 MRI showed the presence of changes consistent with wear and tear (arthritis and spondylosis) in multiple areas of the lumbar spine.  The doctor stated that a mild bulging of the intervertebral disc had created a tightness around the lower lumbar nerve roots.  The doctor also stated that the appellant was born with short pedicles which have led to his having a smaller than normal canal through which his spinal nerves run; this clearly predated his entry into service.  The medical expert opined that hard physical labor may lead to arthritis in the joints and that, in the appellant, compression of his nerves due to enlarged arthritic joints occurred earlier than it would have in someone with larger pedicles.  The medical expert further opined that, if the appellant did engage in a great deal of heavy lifting while he was in service, it was at least as likely as not that his lumbar spine problems began while he was in service.

The appellant has submitted lay statements from shipmates who have indicated that the appellant did engage in heavy lifting while aboard Navy vessels.

There are conflicting medical opinions of record regarding whether the Veteran's current lumbar spine disorders are directly related to his military service.  His problems have been variously attributed to heavy lifting in service, heavy lifting after service, a post-service motor vehicle accident and the aging process.  However, the Board notes that service connection does not require that the military service be the only cause of a current disability.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, at the very least, there is an approximate balance of evidence both for and against the claim that the appellant's lumbar spine pathology is etiologically related to his military service, including his carrying of heavy munitions and food stores.  As per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for DJD and DDD of the lumbar spine is warranted.  

II.  Bilateral Hearing Loss Claim

The Veteran contends that he has bilateral hearing loss and that he is entitled to service connection for that hearing loss.  He avers that he was subjected to loud noises in service aboard ship when weapons were fired on a daily basis, that he was exposed to acoustic trauma as a result of his duties as a sonar technician and that his hearing was shown to be diminished at the time of his separation from active duty.  He has reported that he was first informed that he had hearing loss in 2002, at a VA facility.

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided notice about what was required to establish service connection in correspondence dated in April 2004 (prior to the March 2005 rating decision).  In addition, the appellant was provided Dingess notice in a March 2006 letter.  His claim of entitlement to service connection for bilateral hearing loss was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his attorney has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

As for the duty to assist, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed.  Social Security Administration records have been associated with the claims file and reviewed.  A VHA audiology opinion was obtained by the Board in May 2015.

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2013 Board remand, VA treatment records were obtained and VA audiometric testing was performed.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The May 2015 audiology opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The opinion included descriptions of the appellant's audiometric testing results, explained the meaning of the audiometric testing results for the appellant and demonstrated objective evaluations.  The VHA doctor of audiology was able to assess the nature of the appellant's claimed bilateral hearing loss.  

The Board finds that the May 2015 audiology opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VHA audiology expert failed to address the clinical significance of the appellant's claimed hearing loss.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  The Merits of the Claim

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's service records reveals that he served on active duty as a sonar technician on surface ships from November 1968 to August 1970, and was thereafter in the Naval Reserve until approximately 1973.  As per VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event), the rate of Navy sonar technician on surface ships is listed as an MOS that has low probability for exposure to hazardous noise.  

The appellant's service medical treatment records reflect that he underwent audiometric testing in April 1969.  The puretone thresholds, in decibels and ISO 1964 units, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
10
10
10
5
5

The appellant underwent a service separation examination in August 1970, and his ears were noted to be clinically normal on examination.  Audiometric testing was accomplished and the puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
N/A
LEFT
15
15
15
15
N/A

After the appellant left active duty, he was examined in December 1970, and November 1971, in connection with his Naval Reserve duty.  No audiometric testing was accomplished on either occasion.  

Post-service, records from a private entity called New World of Hearing and dated in May 2004, indicate that the appellant had normal hearing in his left ear and moderate sensorineural hearing loss in his right ear.  In February 2008, a private otolaryngologist opined that the appellant had sensorineural hearing loss due to noise-induced trauma that occurred while the appellant was on active duty.  However, the audiogram indicates that the reliability of the testing was "poor" and that the "SRT was inconsistent with PTA" on the right with questionable false negatives.  In addition, the appellant was noted to have more consistent responses on the left but the Stenger indicated false negatives.  Retesting for reliability issues was recommended with complete Stenger.  

The appellant testified at his April 2010 Travel Board hearing that he had not been diagnosed with any hearing loss prior to his entry into service.  He said that he had to have excellent hearing in order to be accepted as a candidate for sonar technician.  The appellant further testified that he was exposed to noise from missile launches, naval artillery fire and small arms fire on a regular basis while he was on active duty.  He stated that no hearing protection had been provided to him in service.  The appellant reported that the first time he was informed of his hearing loss was at a VA facility in 2002.

The appellant underwent a VA audiology examination October 2010; he reported post-service work as a fire alarm installer, as a quality control technician and as a copy machine repairman.  He said that he used hearing protection when on gun ranges for recreation.  Audiometric testing of the appellant yielded puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
25
LEFT
15
15
15
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the appellant's right ear and 94 percent in his left ear.  Neither ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The appellant testified at his May 2013 Board hearing that he did not have any problems with his hearing prior to his entry into service.  He said that he had to have perfect hearing in order to qualify for sonar school.  The appellant further testified that he was exposed to acoustic trauma in service in the form of sonar pinging and the firing of weapons ranging from the 45 caliber pistol to the 30 caliber machine gun.  He stated that he was also exposed to loud machinery noises.  

The appellant underwent a VA audiology examination September 2013.  However, the examiner stated that the appellant's responses to behavioral audiometry testing were unreliable and invalid.  The examiner did indicate that the appellant had normal hearing in each ear, but did not explain the basis for this determination.

The Board obtained a VHA opinion from a doctor of audiology in May 2015.  After reviewing the claims file, the audiologist stated that the in-service audiometric testing conducted in April 1969 and August 1970 demonstrated normal hearing thresholds in both ears.  The audiologist also noted that comparison of the results from the tests indicated a significant positive threshold shift at various decibel levels in the right ear which was indicative of a decrease in hearing while the appellant was in service.  The audiologist also explained that the Stenger test is a special test used to test for unilateral nonorganic hearing; that a positive result on the Stenger test does not identify the true organic hearing threshold; and that false negative responses which tend to suggest that hearing is worse than it actually is are seen in patients who deliberately feign or exaggerate a hearing loss.  

The audiologist stated that SRT refers to Speech Recognition Threshold and that PTA refers to Pure Tone Average and explained that lack of agreement between the PTA and the SRT in the absence of explanations such as slope of the audiogram or poor word discrimination is symptomatic of nonorganic hearing loss.  Thus, the audiologist referred to the notations on the February 2008 private audiogram that the SRT was inconsistent with the PTA and stated that the lack of SRT-PTA agreement is often the first major symptom of pseudohypacusis.  

The audiologist also stated that the results of the October 2010 VA audiogram documented normal hearing in each of the appellant's ears and that there was no indication that the results were not valid.  In relation to the results of the VA audiometric testing of September 2013, the VHA expert stated that the examiner had found the appellant's responses to be unreliable and invalid; this was also reflected in the CNT (could not test) abbreviation used by the September 2013 examiner.  The VHA audiologist stated that the most recent valid testing of the appellant's hearing occurred in October 2010, and the results of that testing demonstrated hearing loss that did not meet the levels required under 38 C.F.R. § 3.385.  In fact, the appellant demonstrated clinically normal hearing in each ear.  Finally, the audiologist opined that there was no evidence or peer-reviewed documentation that tinnitus caused or aggravated hearing loss.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. at 253.  

The Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  In this case, while a threshold shift was documented in the right ear between April 1969 and August 1970, no hearing loss was noted during service as no diagnosis was ever rendered and the August 1970 separation audiogram showed normal hearing.  Furthermore, there is no evidence of any hearing loss meeting the requirements for a compensable evaluation within one year of service separation.

Accordingly, the Board notes that whether service connection may be granted in this case turns on evidence of a nexus between the currently alleged bilateral hearing loss and the in-service noise exposure, and the appellant's description of continuous symptomatology since service.  Concerning this, the Board notes that, notwithstanding a report of continuous symptoms since service, medical evidence is still required to demonstrate a nexus between a current disability and the continuous symptoms "unless such a relationship is one as to which a lay person's observation is competent[.]"  Savage, 10 Vet. App. at 497.

The appellant's test results at separation in 1970, noted above, did not meet any of the requirements of 38 C.F.R. § 3.385.  Therefore, the questions that must be answered in this case are whether the appellant now has hearing loss which does meet the requirements of 38 C.F.R. § 3.385 and whether any such hearing loss is the result of the acoustic trauma he experienced while serving in the Navy.

The clinical evidence of record indicates that the appellant's right and left ear hearing loss does not meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The absence of any evidence of any qualifying right or left ear hearing loss for VA purposes constitutes negative evidence tending to disprove the claim that the appellant incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

The Board has considered the appellant's written statements and testimony submitted in support of his argument that he has bilateral hearing loss as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of hearing loss, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing disability for VA purposes.  That regulation prohibits a finding of hearing disability where threshold hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 decibels and at least three of those threshold levels are 25 decibels or less.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The regulation also allows a finding of a hearing disability when speech recognition scores using the Maryland CNC test are less than 94 percent, but no such valid results are of record. 

Although the appellant has arguably shown exposure to acoustic trauma in-service, the audiometric testing conducted for the VA, in October 2010, revealed that the appellant's hearing in each ear does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition no valid speech recognition score less than 94 percent is of record.  Accordingly, there is no evidence that the appellant currently has any right or left hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, the appellant's claim for service-connected disability benefits for bilateral hearing loss cannot be granted. 

The Board recognizes the sincerity of the arguments advanced by the appellant that he has bilateral sensorineural hearing loss that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  While the appellant is competent to say that he experienced hearing problems while in service and presently, he does not have the expertise to state that he has met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Furthermore, in this case, there is both private and VA clinical documentation of invalid responses by the appellant during audiometric testing.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the severity of his claimed bilateral hearing loss, because he is not qualified to offer such opinions. 

The claim of entitlement to service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection - evidence of a current disability - has not been met.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for bilateral hearing loss is not warranted.  

As such, the evidence is insufficient to support a grant of service connection for hearing loss in either ear.  Because the preponderance of the evidence is against the appellant's bilateral hearing loss service connection claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted.

Service connection for bilateral hearing loss is denied.


REMAND

In June 2014, the Veteran submitted a timely notice of disagreement (NOD) in relation to the initial 30 percent evaluation assigned to his service-connected psychiatric disability.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in June 2014.  Because the AOJ did not subsequently issue an SOC addressing that initial rating issue, the Board must remand the matter for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

1.  Examine the Veteran's claim of entitlement to an initial disability evaluation in excess of 30 percent for the service-connected psychiatric disorder.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

2.  If, and only if, the Veteran files a timely substantive appeal, should the increased rating issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


